Citation Nr: 1534598	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for a lumbar spine disability in excess of 10 percent prior to August 25, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from June 1999 to June 2002, and from July 2004 to June 2005.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In view of the record, the Board finds it necessary to remand the case to the RO further development.

In a November 2014 statement, the Veteran's representative indicated that the Veteran's lumbar spine disability had worsened in severity.  Previously, in February 2013, the Veteran stated that his condition became worse as time passed and he cannot move as he would like due to his back.  He stated that the pain level and his condition warrant a 100 percent rating.

As the last VA examination is now more than two years old, and in light of the Veteran's claim that his symptoms have increased, he should be scheduled for a new examination to assess the current lumbar spine disability.  38 C.F.R. § 3.327.  

Additionally, in order to ensure that all available evidence pertinent to the Veteran's claims is of record, the Veteran should be contacted in order to identify the VA medical centers where he has received treatment for his lumbar spine disability, and the approximate dates of his treatment.  The Veteran should also be invited to identify any and all private physicians who treated him and provide authorization for the RO to obtain treatment records from those facilities.  

The issue of entitlement to TDIU is part and parcel of the lumbar spine rating claim.  The claim should also be remanded and the VA examination should address this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA Medical Center records and contact the Veteran and request his written authorization and consent to obtain records from all identified private physicians who have treated him for a lumbar spine disability.  
 
2.  Thereafter, schedule the Veteran for a VA examination with the appropriate examiner to determine the current nature and severity of his lumbar spine disability.  All necessary tests must be conducted.  The examiner must provide an opinion in regard to the degree of impairment due to his lumbar spine disability, to include the impact on his daily life and employment.  The examiner must comment on any functional loss from painful motion or other factors.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities his ability to work, to include whether they are sufficient by themselves, or in combination, to preclude him from securing and following a substantially gainful occupation.

(Service connection is currently in effect for the lumbar spine disability, radiculopathy of the right lower extremity, and pseudofolliculitis barbae.)


The examiner must provide reasons for each opinion given.

3.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

